This cause comes on to be heard upon a motion to dismiss in support of which there is an uncontradicted showing to the effect that the appeal in this cause now involves only a moot question of law, and that no good purpose can now be served by hearing or proceeding further with the appeal herein. Upon the showing made the appeal must be dismissed. It has many times been held that:
"Abstract or hypothetical cases, disconnected from the granting of actual relief, or from the determination of which no particular result can follow other than the awarding of the costs of the appeal, will not be decided by this court." (Bryan v. Sullivan, 29 Okla. 686, 119 P. 124.)
The motion to dismiss is therefore sustained.
All the Justices concur.